EXHIBIT 99.2 Telkom SA Limited (Registration number 1991/005476/06) JSE and NYSE Share code TKGISIN ZAE000044897 (“Telkom” or “the company”) Notification of share dealings by a director In accordance with paragraph 3.63(a) of the JSE Listings Requirements, notice of the following share dealings by a director of the company is hereby disclosed: Name of director: MJ Lamberti Number of shares sold: 175 000 Date shares sold: 25 January 2008 Average price sold at: R141.4891 per Telkom share Total value of transaction: R24 760 592.50 Nature of transaction: Indirect non beneficial Clearance: Prior clearance to trade in terms of paragraph 3.66 was obtained. Pretoria 28 January 2008 Sponsor: UBS Securities South Africa
